Citation Nr: 0300661	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a scar as a residual of a pilonidal 
cystectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to an 
increased rating for a scar as a residual of a pilonidal 
cystectomy.

In March 1957, service connection was granted for a 
symptomatic pilonidal scar and a 10 percent evaluation was 
assigned from January 23, 1957. 

This matter was remanded to the RO for additional 
development in October 2001.  


FINDINGS OF FACT

1.  The revised rating criteria of 38 C.F.R. § 4.118 
effective from August 30, 2002, is more favorable to the 
veteran's claim.    

2.  Prior to and after August 30, 2002, the service-
connected scar as a residual of a pilonidal cystectomy is 
adherent, is located in the sacral area, and is 9 
centimeters by 6 centimeters with a 2 centimeter 
depression.   


CONCLUSION OF LAW

Prior to and from August 30, 2002, the criteria for a 
disability evaluation in excess of 10 percent the service-
connected scar as a residual of a pilonidal cystectomy 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7803 (in effect prior 
to August 30, 2002), 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002), 67 Fed. Reg. 49,596, 49599 (July 21, 2002) 
(to be codified at 38 C.F.R. § 4.118).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination in 
December 2001 to determine the nature, extent, and 
severity of the service-connected scar.  The veteran and 
his representative have been provided with a statement of 
the case and supplemental statements of the case that 
discuss the pertinent evidence and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  In a July 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try 
to obtain.  In a November 2001 letter, the RO asked the 
veteran to identify any health care providers who have 
treated him for the disability in question.  In a November 
2002 letter, the Board notified the veteran of the changes 
in the rating criteria for scars.  The Board also advised 
the veteran that he was permitted to submit additional 
evidence in support of his claim.  In a July 2001 
statement, the veteran indicated that he has had no 
treatment for the scar since 1957.  In a December 2002 
statement, the veteran identified the VA examination he 
underwent in December 2001.  The Board notes that this 
examination report is already part of the record.  The 
veteran did not identify any other evidence.  There is no 
identified evidence that has not been accounted for and 
the veteran's representative has been given the 
opportunity to submit written argument.  The VA notified 
the appellant and the appellant's representative of the 
information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002). 

While this appeal was pending, the applicable rating 
criteria for the skin were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002). 

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening 
change is more favorable to the veteran should be made.  
If the amendment is more favorable, that provision should 
be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are 
rated based upon limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or 
that cause limited motion are rated as follows: area or 
areas exceeding 144 square inches (929 sq.cm.) are rated 
as 40 percent disabling; area or areas exceeding 72 square 
inches (465 sq. cm.) are rated as 30 percent disabling; 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated as 20 percent disabling; and area or areas exceeding 
6 square inches (39 sq. cm.) are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2002). 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion covering 
an area or areas of 144 square inches (929 sq. cm.) or 
greater are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2002).  Scars in widely 
separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  38 C.F.R. § 4.118, Diagnostic Code 
7802, Note 1.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 2.  

Scars, superficial and unstable are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.  A 
superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7803, Note 2.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A superficial scar is one 
not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  In this 
case, a 10 percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See § 
4.68 of this part on the amputation rule.). 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note 2.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual background

A March 1957 VA examination report indicates that upon 
examination, there was a 3 1/2 inch x 4 inch scar adherent 
and tender in the gluteal region.  The diagnosis was scar, 
symptomatic, post operative pilonidal cyst.  

An April 1962 VA examination report indicates that upon 
examination a depressed crater-like operative scar was 
detected above the anus.  The scar was 2 inches 
transversely and 3 inches vertically with some tissue 
(muscle) of both buttocks.  The scar was not tender but it 
was adherent over the sacrum.  The diagnosis was residual 
scar of the pilonidal cyst operation with extensive 
muscle, tissue loss.   

In a July 2001 statement, the veteran indicated that the 
residuals of the pilonidal cyst was not a scar but was a 
hole on the tip of his spine.  The veteran contends that 
he should be compensated because the cyst has not filled 
out like he was told by VA doctors.  

A December 2001 VA examination report indicates that the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran's pilonidal cyst was excised in 
1951 and the excision included skin grafts from both 
buttocks.  The examiner noted that there were no repeated 
ulcerations and no pain with active range of motion.  The 
veteran had occasional discharge.  Physical examination 
revealed a 9 x 6 x 2 centimeter depression on the sacral 
area. There was no tenderness.  The scar was adherent.  
The texture was smooth with ridges.  There were no 
ulcerations or breakdown of the skin.  There was a 2 
centimeter depression of the scar.  There was no 
inflammation, edema, or keloid formation.  The scar was 
slightly lighter in color. There was disfigurement in that 
there was the 2 centimeter depression.  There was no 
limitation in function, but the examiner noted that the 
veteran must wear a pad to control odor.  The diagnosis 
was status post pilonidal cyst excision with a skin graft 
and a 9 x 6 x 2 centimeter depression.    

In a February 2002 statement, the veteran indicated that 
the depression in the area of the pilonidal cyst excision 
caused an odor and he must use pads a couple of times a 
month so the drainage is stopped.  He stated that he also 
takes sitz baths.   

Analysis

The veteran's claim of entitlement to an increased 
evaluation for the scar as a residual of a pilonidal 
cystectomy was filed on June 26, 2001.  As noted above, 
the applicable rating criteria for the skin were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).

In accordance with VAOPGCPREC 3-2000, the Board has 
compared both versions of the rating criteria for the skin 
and has determined that the revised version is more 
favorable to the veteran's claim.  The revised rating 
criteria provides higher disability evaluations that may 
be assigned.  For instance, the revised criteria provides 
ratings up to 40 percent for scars other than head, face 
or neck scars.  Under the former version of the rating 
criteria, disability evaluations in excess of 10 percent 
were only available for third degree burn scars.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior 
to August 30, 2002).  The revised rating criteria provides 
disability evaluations in excess of 10 percent for scars 
other than burn scars.  See 38 C.F.R. § 4.118 (in effect 
from August 30, 2002).  The revised rating criteria also 
differentiates between deep scars (associated with 
underlying soft tissue damage) and superficial scars (not 
associated with underlying soft tissue damage).  Id.  In 
the present case, the veteran's service-connected scar is 
a deep scar.  For these reasons, the Board finds that the 
revised rating criteria is more favorable to the veteran's 
claim, since higher disability evaluations are available.  

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
the rating criteria for the skin prior to August 30, 2002, 
the effective date of the amended regulations.  The Board 
will then analyze the veteran's claim under the revised 
rating criteria for the skin from August 30, 2002, since 
the revised version is more favorable to the veteran's 
claim.  

June 26, 2001 to August 29, 2002  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater 
than 10 percent for scar as a residual of a pilonidal 
cystectomy under the former provisions of Diagnostic Code 
7803, scars, superficial, poorly nourished with repeated 
ulcerations.  The Board notes that a 10 percent disability 
evaluation is the highest possible evaluation under the 
former provisions of Diagnostic Code 7803.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  The Board notes that the 
10 percent rating for the scar is protected.  See 
38 C.F.R. § 3.951 (2002).

The Board notes that a 10 percent evaluation is the 
highest scheduler evaluation available under the former 
provisions of Diagnostic Code 7804, scars, superficial, 
tender and painful on objective demonstration.  

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, other scars, which 
evaluates scars based upon limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.  In the present case, the medical evidence shows 
that the scar as a residual of the pilonidal cystectomy 
does not cause additional limitation of function of the 
part affected which, in this case, would be the sacral 
area.  The December 2001 VA examination report indicates 
that the examiner noted that there was no pain with active 
range of motion due to the scar.  The examiner 
specifically stated that there was no limitation of 
function although the examiner indicated that the veteran 
wore a pad to control odor.  Thus, the Board finds that a 
disability evaluation in excess of 10 percent is not 
warranted for the scar as a residual of a pilonidal 
cystectomy under the former version of Diagnostic Code 
7805.  

The Board notes that the veteran asserts that the 
residuals of the cystectomy is not a scar, but is a hole.  
The medical evidence of record shows that the veteran has 
a scar with a 2 centimeter depression as a residual of the 
cystectomy.  There is no medical evidence that the veteran 
has a hole or any other residual symptomatology in 
addition to the scar due to the pilonidal cystectomy.  The 
most recent VA examination in December 2001 did not detect 
a hole or opening in the sacral area due to the pilonidal 
cystectomy.  Nor did this examination detect a "discharge" 
as reported by the veteran.  The earlier VA examinations 
dated in 1957 and 1962 did not detect a hole or opening or 
discharge in the sacral area due to the pilonidal 
cystectomy.  The April 1962 VA examination report 
indicates that a depressed crater-like scar was detected; 
a hole or opening was not detected.  

The veteran's own assertions that he has an opening or 
hole in the sacral area due to the excision of the 
pilonidal cyst are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence 
does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to a medical 
diagnosis competent.  The veteran has not submitted or 
identified any medical evidence which establishes that he 
has any additional disability due to the pilonidal 
cystectomy in addition to the scar.    

The Board finds that the medical evidence of record does 
not demonstrate any other separate and distinct 
manifestations due to the residuals of the pilonidal 
cystectomy, in addition to the scar, that would warrant a 
separate and additional disability evaluation. 

In summary, a disability evaluation in excess of 10 
percent is not warranted for the service-connected scar as 
a residual of a pilonidal cystectomy under the former 
provisions of 38 C.F.R. § 4.118, the rating schedule for 
skin disorders, from June 26, 2001 to August 29, 2002.  
The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the scar as a 
residual of a pilonidal cystectomy from June 26, 2001 to 
August 29, 2002 and the claim is denied.  

From August 30, 2002

As discussed above, under the former provisions of 
38 C.F.R. § 4.118, the veteran's service-connected scar 
was rated under Diagnostic Code 7803, scars that are 
superficial and poorly nourished with repeated 
ulcerations.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(in effect prior to August 30, 2002).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
the Board has considered whether another rating code under 
the revised provisions of 38 C.F.R. § 4.118 is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that under the revised provisions of 
38 C.F.R. § 4.118, the veteran's service-connected scar as 
a residual of a pilonidal cystectomy is more appropriately 
rated under Diagnostic Code 7801, scars other than the 
head, face or neck that are deep or that cause limitation 
of motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(in effect from August 30, 202).  Unlike the former 
provisions of 38 C.F.R. § 4.118, the revised provisions 
define a deep scar as a scar which is associated with 
underlying soft tissue damage.  As will be discussed 
below, the veteran's service-connected scar is a deep 
scar.  Therefore rating this scar under Diagnostic Code 
7801 is more appropriate.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater 
than 10 percent for scar as a residual of a pilonidal 
cystectomy under the revised provisions of Diagnostic Code 
7801.  The medical evidence of record establishes that the 
scar is a deep scar.  The December 2001 VA examination 
report indicates that the scar was adherent.  The medical 
evidence establishes that the scar exceeds 39 square 
centimeters but does not exceed 77 square centimeters.  
The December 2001 VA examination report indicates that the 
scar is located on the sacral area and is 9 centimeters by 
6 centimeters with a 2 centimeter depression.  The medical 
evidence shows that the scar is 54 square centimeters.  
Thus, the Board finds that a disability evaluation in 
excess of 10 percent is not warranted under the revised 
provisions of Diagnostic Code 7801 for the scar as a 
residual of the pilonidal cystectomy since the medical 
evidence shows that the deep scar does not exceed an area 
of 77 square centimeters.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (in effect from August 30, 2002).

A disability evaluation in excess of 10 percent is not 
warranted under the revised provisions of Diagnostic Code 
7805, other scars, which evaluates scars based upon 
limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that the revised provisions of Diagnostic Code 7805 are 
identical to the former provisions of Diagnostic Code 
7805.  As discussed above, the medical evidence shows that 
the scar as a residual of the pilonidal cystectomy does 
not cause additional limitation of function of the part 
affected which, in this case, would be the sacral area.  
As discussed above, the December 2001 VA examination 
report indicates that the examiner stated that there was 
no pain with active range of motion due to the scar.  The 
examiner specifically noted that there was no limitation 
of function.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted for 
the scar as a residual of a pilonidal cystectomy under the 
revised provisions of Diagnostic Code 7805.
In summary, a disability evaluation in excess of 10 
percent is not warranted for the service-connected scar as 
a residual of the pilonidal cystectomy under the former 
and revised provisions of 38 C.F.R. § 4.118 for the 
reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for an 
increased evaluation and the claim is denied. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for scar as a residual of the pilonidal cystectomy 
is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

